Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 1 of 16 PageID 890



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 DEBORAH ANN VANHORN

                      Plaintiff,

 v.                                                            Case No. 8:20-cv-728-JRK

 KILOLO KIJAKAZI,1
 Acting Commissioner of Social
 Security,

                      Defendant.
                                       ___ /

                                OPINION AND ORDER2

                                         I.    Status

        Deborah Ann Vanhorn (“Plaintiff”) is appealing the Commissioner of the

 Social Security Administration’s (“SSA(’s)”) final decision denying her claim for

 disability insurance benefits (“DIB”). Plaintiff’s alleged inability to work is the

 result of post-traumatic stress disorder (“PTSD”), severe anxiety, panic

 disorder, acute stress disorder, nightmares, flashbacks, irritable bowel

 syndrome, memory and concentration issues, “massive weight gain,” and


        1      Kilolo Kijakazi recently became the Acting Commissioner of Social Security.
 Pursuant to Rule 25(d), Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted
 for Andrew Saul as Defendant in this suit. No further action need be taken to continue this
 suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C.
 § 405(g).

        2       The parties consented to the exercise of jurisdiction by a United States
 Magistrate Judge. See Notice, Consent, and Reference of a Civil Action to a Magistrate Judge
 (Doc. No. 18), filed October 16, 2020; Reference Order (Doc. No. 20), entered October 16, 2020.
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 2 of 16 PageID 891



 depression.3 See Transcript of Administrative Proceedings (Doc. No. 19; “Tr.”

 or “administrative transcript”), filed October 16, 2020, at 72, 85, 212

 (capitalization and some emphasis omitted).

        On November 14, 2017, Plaintiff filed an application for DIB, alleging a

 disability onset date of January 24, 2017. Tr. at 197. 4 The application was

 denied initially, Tr. at 71-81, 82, 83, 100-02, and upon reconsideration, Tr. at

 84-95, 96, 97, 104-09.

        On June 27, 2019, an Administrative Law Judge (“ALJ”) held a hearing,

 during which she heard from Plaintiff, who was represented by counsel, a

 vocational expert (“VE”), and Plaintiff’s mental health counselor (James

 Cusack, Ph.D.).5 See Tr. at 32-70. On July 25, 2019, the ALJ issued a Decision

 finding Plaintiff not disabled through the date of the Decision. See Tr. at 15-27.

        Thereafter, Plaintiff requested review of the Decision by the Appeals

 Council, see Tr. at 194-96, and submitted additional evidence in the form of a

 brief authored by Plaintiff’s counsel, Tr. at 4, 5; see also Tr. at 281-83 (brief).

 On February 27, 2020, the Appeals Council denied Plaintiff’s request for review,


        3      One of Plaintiff’s alleged conditions is intentionally omitted from this list for
 privacy reasons. This omission does not affect the issues or the Court’s analysis.

        4        Although actually completed on November 14, 2017, see Tr. at 197, the
 protective filing date of the application is listed elsewhere in the administrative transcript as
 October 24, 2017, see, e.g., Tr. at 72, 85.

        5       Dr. Cusack is a licensed mental health counselor, who has been treating
 Plaintiff since January 2017. See Tr. at 34-35, 39-40; see also Tr. at 733-45 (Dr. Cusack’s
 progress notes).


                                                2
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 3 of 16 PageID 892



 Tr. at 1-3, making the ALJ’s Decision the final decision of the Commissioner.

 On March 27, 2020, Plaintiff commenced this action under 42 U.S.C. § 405(g)

 by timely filing a Complaint (Doc. No. 1) seeking judicial review of the

 Commissioner’s final decision.

        On appeal, Plaintiff argues that “[t]here was insufficient cause for the

 testimony of both [Plaintiff] and [Dr. Cusack] as to the limitations she

 experiences in day-to-day life to be given less than great weight.” Memorandum

 in Opposition to the Commissioner’s Decision (Doc. No. 24; “Pl.’s Mem.”), filed

 January 18, 2021, at 6; see id. at 2, 5-10.6 On March 19, 2021, Defendant filed

 a Memorandum in Support of the Commissioner’s Decision (Doc. No. 27; “Def.’s

 Mem.”) addressing Plaintiff’s argument. After a thorough review of the entire

 record and consideration of the parties’ respective memoranda, the undersigned

 finds that the Commissioner’s final decision is due to be affirmed.

                                 II.   The ALJ’s Decision

        When determining whether an individual is disabled, 7 an ALJ must

 follow the five-step sequential inquiry set forth in the Regulations, determining

 as appropriate whether the claimant (1) is currently employed or engaging in



        6      As Plaintiff’s Memorandum does not contain numbered pages, citations to it are
 in accordance with the pagination assigned by the Court’s electronic filing system (CM/ECF).

        7        “Disability” is defined in the Social Security Act as the “inability to engage in
 any substantial gainful activity by reason of any medically determinable physical or mental
 impairment which can be expected to result in death or which has lasted or can be expected
 to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

                                                3
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 4 of 16 PageID 893



 substantial gainful activity; (2) has a severe impairment; (3) has an impairment

 or combination of impairments that meets or medically equals one listed in the

 Regulations; (4) can perform past relevant work; and (5) retains the ability to

 perform any work in the national economy. 20 C.F.R. § 404.1520; see also Simon

 v. Comm’r of Soc. Sec., 7 F.4th 1094, 1104 (11th Cir. 2021) (citation omitted);

 Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004). The claimant bears

 the burden of persuasion through step four, and at step five, the burden shifts

 to the Commissioner. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       Here, the ALJ followed the five-step inquiry. See Tr. at 17-27. At step one,

 the ALJ determined that Plaintiff “has not engaged in substantial gainful

 activity since January 24, 2017, the alleged onset date.” Tr. at 17 (emphasis and

 citation omitted). At step two, the ALJ found that Plaintiff “has the following

 severe impairments: [PTSD], anxiety disorder, depression, plantar fascial

 fibromatosis, tendinitis, and tenosynovitis.” Tr. at 17 (emphasis and citation

 omitted). At step three, the ALJ found that Plaintiff “does not have an

 impairment or combination of impairments that meets or medically equals the

 severity of one of the listed impairments in 20 [C.F.R.] Part 404, Subpart P,

 Appendix 1.” Tr. at 18 (emphasis and citation omitted).

       The ALJ determined that Plaintiff has the following residual functional

 capacity (“RFC”):

       [Plaintiff can] perform medium work as defined in 20 [C.F.R.
       §] 404.1567(c) except [Plaintiff] can occasionally lift or carry 50

                                         4
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 5 of 16 PageID 894



       pounds and she can frequently lift or carry 25 pounds. [Plaintiff]
       can sit for 6 hours and she can stand and/or walk for 6 hours.
       Pushing and pulling is limited to as much as she can lift and carry.
       [Plaintiff] is able to perform simple, routine tasks. [She] can
       frequently have contact with supervisors and occasionally with co-
       workers and the public. [Plaintiff] is able to make simple work-
       related decisions and she can maintain attention, concentration,
       persistence and pace in two-hour increments throughout an 8-hour
       workday, with normal breaks. Additionally, [Plaintiff] is limited to
       no fast pace or strict quota based work.

 Tr. at 19-20 (emphasis omitted).

       At step four, the ALJ found that Plaintiff “is unable to perform any past

 relevant work” as a “Community Organization Worker” and “Community Aid.”

 Tr. at 25 (emphasis and citation omitted). At the fifth and final step of the

 sequential inquiry, after considering Plaintiff’s age (“50 years old . . . on the

 alleged disability onset date”), education (“at least a high school education and

 is able to communicate in English”), work experience, and RFC, the ALJ relied

 on the testimony of the VE and found that “there are jobs that exist in

 significant numbers in the national economy that [Plaintiff] can perform,” Tr.

 at 26 (emphasis and citation omitted), such as “Industrial Cleaner,” “Warehouse

 Worker,” and “Horticultural Worker,” Tr. at 27. The ALJ concluded that

 Plaintiff “has not been under a disability . . . from January 24, 2017[ ] through

 the date of th[e D]ecision.” Tr. at 27 (emphasis and citation omitted).

                           III.   Standard of Review

       This Court reviews the Commissioner’s final decision as to disability

 pursuant to 42 U.S.C. § 405(g). Although no deference is given to the ALJ’s

                                         5
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 6 of 16 PageID 895



 conclusions of law, findings of fact “are conclusive if . . . supported by

 ‘substantial evidence.’” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

 (citing Falge v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). “Substantial

 evidence is something ‘more than a mere scintilla, but less than a

 preponderance.’” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

 (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)). The substantial

 evidence standard is met when there is “such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion.” Falge, 150 F.3d at 1322

 (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)); see also Biestek v.

 Berryhill, 139 S. Ct. 1148, 1154 (2019); Samuels v. Acting Comm’r of Soc. Sec.,

 959 F.3d 1042, 1045 (11th Cir. 2020) (citation omitted).

       It is not for this Court to reweigh the evidence; rather, the entire record

 is reviewed to determine whether “the decision reached is reasonable and

 supported by substantial evidence.” Cornelius v. Sullivan, 936 F.2d 1143, 1145

 (11th Cir. 1991) (citation omitted). The decision reached by the Commissioner

 must be affirmed if it is supported by substantial evidence—even if the evidence

 preponderates against the Commissioner’s findings. Crawford v. Comm’r of Soc.

 Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per curiam).

                                IV.   Discussion

       As mentioned above, Plaintiff’s argues that “[t]here was insufficient cause

 for the testimony of both [Plaintiff] and [Dr. Cusack] . . . to be given less than


                                         6
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 7 of 16 PageID 896



 great weight.” Pl.’s Mem. at at 6; see id. at 5-10. Specifically, Plaintiff alleges

 that the ALJ did not sufficiently evaluate that “most activities were completed,

 in whole or in part, by [Plaintiff]’s spouse” and inadequately weighed “testimony

 of [Plaintiff’s] extreme difficulties in interaction with others” with respect to her

 mental health impairments. Id. at 9.

        Responding, Defendant asserts the ALJ did not err because “the ALJ []

 considered inconsistencies within Plaintiff’s testimony, objective information

 from her treatment records, and Plaintiff’s treatment history, as reason to

 discount Plaintiff’s subjective complaints.” Def.’s Mem. at 5.8

        For ease of discussion, the undersigned first addresses the arguments

 regarding Plaintiff’s testimony, followed by a discussion of Dr. Cusack’s

 testimony.

 A.     Plaintiff’s Testimony

        “[T]o establish a disability based on testimony of pain and other

 symptoms, the claimant must satisfy two parts of a three-part showing: (1)

 evidence of an underlying medical condition; and (2) either (a) objective medical

 evidence confirming the severity of the alleged pain; or (b) that the objectively

 determined medical condition can reasonably be expected to give rise to the

 claimed pain.” Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citing



        8      Defendant does not address Dr. Cusack’s opinions or the ALJ’s finding “that Dr.
 Cusack’s testimony was not persuasive[.]” Tr. at 21; see Def.’s Mem. at 4-11.


                                              7
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 8 of 16 PageID 897



 Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991)). “The claimant’s

 subjective testimony supported by medical evidence that satisfies the standard

 is itself sufficient to support a finding of disability.” Holt, 921 F.2d at 1223.

       “When evaluating the claimant’s subjective symptoms, the ALJ must

 consider such things as: (1) the claimant’s daily activities; (2) the nature,

 location, onset, duration, frequency, radiation, and intensity of pain and other

 symptoms; (3) precipitating and aggravating factors; (4) adverse side-effects of

 medications; and (5) treatment or measures taken by the claimant for relief of

 symptoms.” Davis v. Astrue, 287 F. App’x 748, 760 (11th Cir. 2008) (citing 20

 C.F.R. § 404.1529(c)(3)(i)-(vi)). To reject the claimant’s assertions of subjective

 symptoms, “explicit and adequate reasons” must be articulated by the ALJ.

 Wilson, 284 F.3d at 1225; see also Dyer, 395 F.3d at 1210; Marbury v. Sullivan,

 957 F.2d 837, 839 (11th Cir. 1992).

       In 2017, the SSA issued new guidance to ALJs about how to evaluate

 subjective complaints of pain and other symptoms. The SSA has “eliminat[ed]

 the use of the term ‘credibility’ from [its] sub-regulatory policy, as [the

 R]egulations do not use this term.” SSR 16-3P, 2017 WL 5180304, at *2 (Oct.

 25, 2017). “In doing so, [the SSA has] clarif[ied] that subjective symptom

 evaluation is not an examination of an individual’s character.” Id. Accordingly,

 ALJs are “instruct[ed] . . . to consider all of the evidence in an individual’s record

 when they evaluate the intensity and persistence of symptoms after they find


                                           8
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 9 of 16 PageID 898



 that the individual has a medically determinable impairment(s) that could

 reasonably be expected to produce those symptoms.” Id. “The change in wording

 is meant to clarify that [ALJs] aren’t in the business of impeaching claimants’

 character; obviously [ALJs] will continue to assess the credibility of pain

 assertions by applicants, especially as such assertions often cannot be either

 credited or rejected on the basis of medical evidence.” Cole v. Colvin, 831 F.3d

 411, 412 (7th Cir. 2016) (emphasis in original).

        Here,    the    ALJ     found     that       Plaintiff’s   “medically   determinable

 impairments could reasonably be expected to cause the alleged symptoms,” but

 that Plaintiff’s “statements concerning the intensity, persistence and limiting

 effects of these symptoms are not entirely consistent with the medical evidence

 and other evidence in the record for the reasons explained in th[e D]ecision.”

 Tr. at 22. The ALJ determined that Plaintiff’s statements regarding the

 intensity, persistence, and limiting effects of her symptoms, are “inconsistent

 because they are not supported.” Tr. at 22.9 In support of this determination,

 the ALJ provided a number of examples of Plaintiff’s testimony conflicting with

 the medical evidence of record. See Tr. at 22.




        9      As Plaintiff does not focus her arguments on the physical aspects of the assigned
 RFC, or Plaintiff’s corresponding physical impairments, the undersigned need not address
 physical impairments. See Scheduling Order (Doc. No. 21), entered October 19, 2020 (stating
 that “[a]ny contention for which [specificity] requirements are not met is subject to being
 disregarded for insufficient development”).


                                                 9
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 10 of 16 PageID 899



        The ALJ’s Decision reflects adequate consideration of the various factors

  and of Plaintiff’s allegations. Contrary to Plaintiff’s assertions that the ALJ

  erroneously relied, in part, on her ability to perform some activities of daily

  living (“ADL(s)”) and inadequately weighed “uncontroverted” testimony about

  her “extreme difficulties in interactions with others,” Pl.’s Mem. at 6-9 (citations

  omitted), see id. at 9-10, the ALJ provided a thorough explanation and

  discussion of her reasoning with citations to the administrative transcript as

  support to reject Plaintiff’s testimony, see Tr. at 22-25.

        As to Plaintiff’s contentions about the effects of her mental impairments,

  the ALJ noted that Plaintiff’s testimony about her feeling more comfortable

  being around women, was inconsistent with the record as “some [of] her

  treating/examining physicians have been men and there is no indication . . .

  that suggest[s] that she had a problem with men” and that “[n]one of her

  treatment records shows that [Plaintiff] presented with any difficulty with men

  in general.” Tr. at 22; see, e.g., Tr. at 474-487 (Christopher J. Jenny, PA

  progress notes); Tr. at 729-31 (Jason S. Prater, M.D. progress notes); Tr. at 732-

  45 (Dr. Cusack’s progress notes). The ALJ also observed that none of Plaintiff’s

  treatment records indicate the level of severity and limitation as Plaintiff

  claimed during her testimony. Tr. at 22; see, e.g., Tr. at 423-28; Tr. at 724-27.

  The ALJ further stated that Plaintiff has not had any inpatient hospitalization

  for her mental condition and her treatment records “note[] significant gaps in


                                          10
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 11 of 16 PageID 900



  treatment[,]” suggesting that Plaintiff is not as limited as she claims. Tr. at 22

  (citing Exhibit 10F (located at Tr. at 732-45)). Thus, the ALJ did not only rely

  on Plaintiff’s ability to perform some ADLs, such as calling and making her own

  appointments, but also adequately stated the reasons, including discussing

  Plaintiff’s medical and treatment records, for rejecting Plaintiff’s testimony.

        The ALJ concluded, “[Plaintiff]’s allegations [are] found to be partially

  supported in that she does experience some limitations in the ability to perform

  basic work activities and her [RFC] was adjusted accordingly.” Tr. at 24. This

  finding is supported by substantial evidence and need not be disturbed.

  B.    Dr. Cusack’s Testimony

        The SSA revised the rules regarding the evaluation of medical evidence

  for claims filed on or after March 27, 2017. See Revisions to Rules Regarding

  the Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5844 (January 18,

  2017); see also 82 Fed. Reg. 15,132 (March 27, 2017) (amending and correcting

  the final Rules published at 82 Fed. Reg. 5,844). Because Plaintiff filed her

  claim after that date, the undersigned applies the revised rules and Regulations

  in effect at the time of the ALJ’s Decision.

        Under the new rules and Regulations, an ALJ need not “defer or give any

  specific evidentiary weight, including controlling weight, to any medical

  opinion(s) . . . , including those from [the claimant’s] medical sources.” 20 C.F.R.




                                          11
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 12 of 16 PageID 901



  § 404.1520c(a).10 The following factors are relevant in determining the weight

  to be given to a medical opinion: (1) “[s]upportability”; (2) “[c]onsistency”; (3)

  “[r]elationship with the claimant”; (4) “[s]pecialization”; and (5) other factors,

  such as “evidence showing a medical source has familiarity with the other

  evidence in the claim or an understanding of [the SSA’s] disability program’s

  policies and evidentiary requirements.” 20 C.F.R. § 404.1520c(c). Supportability

  and consistency are the most important factors, and the ALJ must explain how

  these factors were considered. 20 C.F.R. § 404.1520c(b)(2). Generally, the ALJ

  is not required to explain how he or she evaluated the remaining factors. 20

  C.F.R. § 404.1520c(b)(2). However, if the ALJ “find[s] that two or more medical

  opinions . . . about the same issue are both equally well-supported . . . and

  consistent with the record . . . but are not exactly the same, [the ALJ must]

  articulate how [he or she] considered the other most persuasive factors . . . .” 20

  C.F.R. § 404.1520c(b)(3).

         When a medical source provides multiple opinions, the ALJ is also not

  required to articulate how he or she evaluated each medical opinion

  individually. 20 C.F.R. §§ 404.1520c(b)(1), 416.920c(b)(1). Instead, the ALJ



         10     “A medical opinion is a statement from a medical source about what [the
  claimant] can still do despite [his or her] impairment(s) and whether [the claimant] ha[s] one
  or more impairment-related limitations or restrictions in the following abilities:” 1) the “ability
  to perform physical demands of work activities”; 2) the “ability to perform mental demands of
  work activities”; 3) the “ability to perform other demands of work, such as seeing, hearing, or
  using other senses”; and 4) the “ability to adapt to environmental conditions.” 20 C.F.R.
  § 404.1513(a)(2); see also 20 C.F.R. § 404.1502 (defining “[a]cceptable medical sources”).


                                                  12
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 13 of 16 PageID 902



  must “articulate how [he or she] considered the medical opinions . . . from that

  medical source together in a single analysis using the factors listed [above], as

  appropriate.” 20 C.F.R. § 404.1520c(b)(1).

        Here, it does not appear that Dr. Cusack, in his capacity as a licensed

  mental health counselor, is an “acceptable medical source” as defined in the

  Regulations. See 20 C.F.R. § 404.1502(a) (listing acceptable medical sources

  such as licensed physician, psychologist, optometrist, podiatrist); see also Tr. at

  39 (Dr. Cusack, when asked whether he is “a licensed psychologist,” responding

  that he is a licensed mental health counselor); Tr. at 38 (Dr. Cusack discussing

  his education and degrees). In any event, even if Dr. Cusack qualifies an

  “acceptable medical source,” the ALJ articulated reasons for discounting his

  testimony consistent with the Regulations. See 20 C.F.R. § 404.1520c(b)(2); see

  also 20 C.F.R. § 404.1520c(c).

        The ALJ summarized Dr. Cusack’s testimony about Plaintiff’s treatment

  and visits, including Dr. Cusack’s testimony that Plaintiff’s PTSD is “severe”

  and she suffers from various symptoms of anxiety. See Tr. at 21; see also Tr. at

  39-42 (testimony). The ALJ also noted that Dr. Cusack testified that Plaintiff

  cannot function on her own, needs assistance from her husband, and would not

  be able to handle life on her own. Tr. at 21; see also Tr. at 42-44 (testimony).

  Finally, the ALJ summarized Dr. Cusack’s testimony that Plaintiff’s Global




                                          13
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 14 of 16 PageID 903



  Assessment of Functioning (“GAF”) scores 11 were consistently below 50;

  Plaintiff’s ability to concentrate, focus, interact with others, and independently

  function were severely impaired; and that Plaintiff’s prognosis would not be

  improving anytime soon. Tr. at 21; see also Tr. at 44-46 (testimony).

         In the Decision, the ALJ found, as—to both Dr. Cusack’s opinions about

  Plaintiff’s mental health limitations in conjunction with her ability to function

  and her GAF scores—“that Dr. Cusack’s testimony was not persuasive, in that

  it is not supported by the evidence of record.” Tr. at 21.

         The ALJ did not err in rejecting Dr. Cusack’s testimony. The ALJ gave

  examples of why she rejected Dr. Cusack’s testimony, such as Plaintiff retaining

  the ability “to take care of her personal care, talk on the phone, cook and clean

  at times with only some help from her husband.” Tr. at 21; see Tr. at 49-50. The

  ALJ also noted (albeit in a different part of the Decision) that there were “severe

  gaps in treatment” and that Dr. Cusack’s notes “do[] not indicate any significant

  worsening of [Plaintiff’s] symptoms.” Tr. at 22; see Tr. at 732-45.


         11      “[T]he [SSA] has declined to endorse the GAF scale for ‘use in the Social Security
  and SSI disability programs[.]’” Wind v. Barnhart, 133 F. App’x 684, 692 n.5 (11th Cir. 2005)
  (unpublished) (quoting Revised Medical Criteria for Evaluating Mental Disorders and
  Traumatic Brain Injury, 65 FR 50746-01, 2000 WL 1173632 (Aug. 21, 2000)); see also Wilson
  v. Astrue, 653 F. Supp. 2d 1282, 1293 (M.D. Fla. 2009). As a result of the SSA’s refusal to
  endorse the GAF scale, and due to the subjectivity of the determination involved in assigning
  the GAF score, courts appropriately assign GAF scores limited weight when reviewing an
  ALJ’s RFC determination. Indeed, as this Court previously noted, “A GAF score has no direct
  correlation to social security disability regulations.” Robinson v. Colvin, No. 8:14-cv-1533-
  TGW, 2015 WL 12856784, at *4 (M.D. Fla. Aug. 17, 2015); see also Gasaway v. Astrue, No.
  8:06-cv-1869-TGW, 2008 WL 585113, at *4 (M.D. Fla. Mar. 3, 2008) (citing DeBoard v. Comm’r
  Soc. Sec., 211 F. App’x 411, 415-16 (6th Cir. 2006)) (stating that “[r]eliance upon a GAF score
  is of questionable value in determining an individual’s mental functional capacity”).


                                                 14
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 15 of 16 PageID 904



         As to Dr. Cusack’s testimony regarding Plaintiff’s GAF scores

  “consistently remain[ing] under 50,” the ALJ “took [these scores] into

  consideration . . . and f[ound] that the evidence does not indicate that

  [Plaintiff]’s functioning persist[s] at these levels.” Tr. at 21. The ALJ also found

  a GAF score of 65, given on April 1, 2019, “slightly more persuasive than Dr[].

  Cusack’s testimony” as it was assessed after a personal examination of Plaintiff.

  Tr. at 25; see also Tr. at 725 (noting the GAF score of 65); Tr. at 727 (noting a

  GAF score of 55). While the ALJ did not cite any other exhibits in the paragraph

  rejecting Dr. Cusack’s testimony, it is clear the ALJ reviewed all the evidence

  contained in the administrative transcript in reaching her conclusion. See Tr.

  at 22-25.12

                                      V.    Conclusion

         After a thorough review of the entire record, the undersigned finds that

  the ALJ’s Decision is supported by substantial evidence. Accordingly, it is

         ORDERED:



         12      On August 12, 2021, the United States Court of Appeals for the Eleventh Circuit
  issued Simon v. Comm’r Soc. Sec. remanding the proceedings to the SSA because “the ALJ did
  not articulate adequate reasons for discounting” the claimant’s treating psychiatrist, a
  consulting psychologist, and the claimant’s testimony. See Simon, 7 F.4th at 1097. The
  undersigned notes that the facts in Simon differ from the facts here, making its holding
  inapplicable. First, Simon was a pre-2017 Regulations case, which required that a treating
  psychiatrist’s opinion be given controlling weight unless there was good cause to discount it.
  Here, those Regulations (giving controlling weight to certain medical opinions) do not apply.
  See supra pp. 11-13. Second, Dr. Cusack does not appear to qualify as an “acceptable medical
  opinion” under the new Regulations. See id. Third, the ALJ’s Decision here adequately
  explains her reasoning regarding the discounting of Plaintiff’s and Dr. Cusack’s testimony.
  See Tr. at 20-25.

                                               15
Case 8:20-cv-00728-JRK Document 28 Filed 09/07/21 Page 16 of 16 PageID 905



        1.    The Clerk of Court is directed to enter judgment pursuant to

  sentence four of 42 U.S.C. § 405(g), AFFIRMING the Commissioner’s final

  decision.

        2.     The Clerk is further directed to close the file.

        DONE AND ORDERED in Jacksonville, Florida on September 7, 2021.




  keh
  Copies:
  Counsel of Record




                                          16
